Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 4/25/22 is acknowledged.  The traversal is on the ground(s) that the elements are not mutually exclusive or distinct structural features.  This is not found persuasive because the species are clearly distinct structural features because the system which is free of a UAV in figure 7, encompassed by claims 1-8, is disclosed as a guided weapon which is described in [0180] and the list does not include a UAV. Therefore, there are two distinct inventions, one which requires a UAV structure and one which does not. Furthermore, the applicant argues that claims 1-7 are directed to the species which includes a UAV; however, claims 1-7 specifically state a “guided weapon” which, in [0180] of the specification, is detailed as “a Taser, a drugable dart (e.g., a tranquilizing dart), a chemical irritant spray, a blunt force object, and like non-lethal weapons, or a combination thereof.” This list does not include a UAV and therefore, claims 1-7 do not encompass the elected species. 
Claims 1-7 are hereby withdrawn along with claim 8. Claims 9-15 will be addressed on the merits as detailed below.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al., hereafter Schneider, US Patent No. 9,589,448.
Regarding claim 9, Schneider discloses a security system (1) comprising: a detector (additional sensors as disclosed in 15:36 for example, 11:43-12:11 also discloses detecting of assailants and defending against the assailant) that senses and detects a physical threat to persons in a protected area (11:43-12:11); and a weaponized UAV (800 with 140 or 110 or example as described in 8:18-27 for example) situated within the protected area to neutralize a detected physical threat (12:26-38), the weaponized UAV is in communication with the detector (11:43-11:65).
Regarding claim 10, Schneider further discloses at least one of: a weaponized UAV computer (290), a base station (710 and 6:9), a base station computer, a facilities computer (PC as in 15:35), a cloud computer, a plurality of weaponized UAVs having physical separation (8:49-50), or a combination thereof.  

Regarding claim 11, Schneider discloses a method for detecting and neutralizing an active shooter (11:43-12:38 discloses detecting and neutralizing an assailant for example), comprising: detecting a physical threat to an innocent population in a protected area (11:58-60); and deploying a weaponized UAV (12:26-38) situated within the protected area to neutralize a detected physical threat (11:43-12:38 and 8:18-35 and 4:33-6:5).
Regarding claim 12, Schneider further discloses detecting is selected from manual detection, anomaly detection (broken window detection for example as in 11:43-12:25 is an anomalous event), object detection (motion detection is disclosed), behavioral detection, pattern-of-life detection (wildlife detection is disclosed as well), or a combination thereof.  
Regarding claim 13, Schneider further discloses detecting a threat to an innocent population in a protected area is accomplished with facial recognition software processing of all persons in the protected area (11:43-12:11 discloses using facial recognition to detect a threat).
Regarding claim 14, Schneider further discloses the detected threat is selected from an adversarial person (assailant in 11:43-12:11), an adversarial weapon, an adversarial object (assailant or wildlife), an adversarial behavior, an anomalous behavior (broken window, for example, is an anomalous behavior which is disclosed as a trigger for detection of threat), or a combination thereof.  
Regarding claim 15, Schneider discloses the system is continuously assessing the threat posed by any potential target and computing an optimized defense trajectory to continuously train the system and refine its defensive capability (11:26-30 discloses the system continuously stays on and monitors until turned off by the user. Furthermore, the system utilizes computers, processors, remote users etc. all of which are capable of computing an optimized defense strategy and capability of the UAV system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buyse, et al,. hereafter Buyse, US Patent Publication No. 2017/0193308 in view of Crawford, Jr, hereafter Crawford, US Patent No. 10,315,528.
Regarding claim 9, Buyse discloses a security system (100) comprising: a detector that senses and detects a physical threat to persons in a protected area ([0022] discloses detection of a threat and using facial recognition for example); however, the UAV of Buyse is not specifically weaponized to neutralize a threat. Nonetheless, Crawford teaches a UAV for protection of a protected area and the UAV is weaponized (11:57-58) to neutralize a detected physical threat, the weaponized UAV is in communication with the detector. (14:1-15:21 teaches communication with the weaponized UAV and neutralizing various threats)
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the UAV of Buyse to have a weaponized attachment or package similar to that as taught by Crawford in order to allow the UAV of Buyse the additional capability of neutralizing a threat rather than just tracking or monitoring in order to allow for capture of an assailant or prevention of an attack if responders are not in time to stop an attack. Additionally, a weaponized UAV allows for remote neutralization of a threat without putting emergency responders in the way of harm.
Regarding claim 10, Buyse as modified by Crawford further discloses at least one of: a weaponized UAV computer (Crawford, computer in 1:25-28), a base station (Buyse [0026]), a base station computer, a facilities computer, a cloud computer (Buyse [0026]), a plurality of weaponized UAVs having physical separation, or a combination thereof.  
Regarding claims 11-15, Buyse as modified by Crawford discloses a method for detecting and neutralizing an active shooter, comprising: detecting a physical threat to an innocent population in a protected area; and deploying a weaponized UAV situated within the protected area to neutralize a detected physical threat (as detailed in the combination set forth in claim 9, the apparatus of Buyse as modified by Crawford discloses a weaponized UAV system which detects and neutralizes an active threat to an innocent population or to a protected area and a UAV to be deployed to neutralize the threat. The method steps are an obvious manner of using the combination of Buyse and Crawford as detailed above.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK R MORGAN/Primary Examiner, Art Unit 3641